NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                               FILED
                             FOR THE NINTH CIRCUIT                                 JAN 31 2014

                                                                               MOLLY C. DWYER, CLERK
                                                                                U.S. COURT OF APPEALS

BELINDA JARAMILLO,                                 No. 08-71302

               Petitioner,                         Agency No. A074-807-825

  v.
                                                   ORDER*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted February 6, 2013
                            Deferred February 28, 2013
                                Pasadena, California

Before: O’SCANNLAIN, TROTT, and CLIFTON, Circuit Judges.

       This case is resubmitted effective as of the file date of this order.

       On January 23, 2014, the Board of Immigration Appeals responded by

granting Jaramillo’s motion to remand to the Immigration Judge for consideration

of new evidence and for a new decision. In light of the Board’s remand for further



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
proceedings and a new decision on the issue of whether Jaramillo was coerced into

providing information regarding alleged alien smuggling, there is no longer a final

order of removal in this case, and this Court no longer has jurisdiction over the

petition for review. See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.

2002). Therefore, Respondent’s request to dismiss the petition for review is

hereby GRANTED.

      This order shall act as and for the mandate of this court.